725 N.W.2d 664 (2007)
Larry REAUME, as Next Friend of Matthew Patrick Reaume, a Minor, Plaintiff-Appellee,
v.
JEFFERSON MIDDLE SCHOOL, Defendant, and
Ryan Nadeau, Defendant-Appellant.
Docket No. 132154. COA No. 268071.
Supreme Court of Michigan.
January 19, 2007.
On order of the Court, the application for leave to appeal the August 15, 2006 judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral argument on whether to grant the application or take other peremptory action. *665 MCR 7.302(G)(1). At oral argument, the parties shall address (1) whether the plaintiff's injury, which occurred during the course of wrestling activity with the defendant coach, was proximately caused by the defendant's alleged failure to give adequate notice of the initial take-down to the wrestling mat, and (2) if so, whether defendant's conduct "was so reckless as to demonstrate a substantial lack of concern for whether an injury results." MCL 691.1407(7)(a). The parties may file supplemental briefs within 42 days of the date of this order, but they should avoid submitting a mere restatement of the arguments made in their application papers.